UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Se ee ee x
In re
MEMORANDUM & ORDER

LIBOR-Based Financial Instruments
Antitrust Litigation 11 MD 2262 (NRB)
This Document Applies to:

National Credit Union Administration

Board v. Credit Suisse Group AG, et al. 13 Civ. 7394

OTC Plaintiff Action lil Giv. 5450
ae ee ee i ee OO SS ie ee ee ee x

NAOMI REICE BUCHWALD
UNITED STATES DISTRICT JUDGE

Upon further reflection and additional review of the record
in this case, the Court withdraws its memorandum dated November
5, 2019, ECF No. 3001, based on its determination that no order
is warranted.? As the parties are aware, the origin of the
recent back-and-forth is reflected in Steptoe & Johnson’s letter
dated June 27, 2019. See ECF No. 2890 § I.C. In that letter,
settling defendants Barclays, Citi, and Deutsche Bank proposed
moving to dismiss claims asserted against them in NCUA’s amended
complaint based on the releases they had received when the Court
entered judgments approving the class settlements in the OTC

action. Further, the settling defendants submitted that such a

motion might prove unnecessary if NCUA’s then-pending motion to

 

' This letter is the latest in a series of communications. See ECF Nos.
3001 (Nov. 5, 2019), 2999 (Oct. 29, 2019), 2998 (Oct. 29, 2019), 2994 (Oct. 24,
2019), 2964 (Aug. 21, 2019), 2959 (Aug. 13, 2019). Accordingly, the Court does
not use full descriptives of the parties.

1

 
be excused from its failure to timely seek exclusion from the
settlements was denied.

After the filing of that letter, the Court issued its
decision on NCUA’s motion on July 10, 2019. That decision
determined that NCUA’s motion should be considered as a Rule
60(b) motion, i.e. one seeking relief from judgments already
entered. The treatment of NCUA’s motion under Rule 60(b) is of
significance in several ways. The denial of NCUA’s motion meant
that the settlements, the related releases and the subsequent
judgments were binding on NCUA when they were entered. Thus,
when NCUA filed its amended pleading on April 12, 2019 reciting
claims against the settling defendants, it had already released
the claims it sought to include in that pleading. The July 10,
2019 decision simply left the status quo in place.

Thus, any order (such as the one proposed) implying that the
July 10, 2019 Memorandum and Order dismissed any claims would be
inaccurate because the operative documents were the pre-existing
judgments. No further order is necessary. The Court regrets any
additional work that was required of counsel because it did not

reach this decision sooner.

Dated: New York, New York
December 3, 2019

OO

NAOMI REICEK BUCHWALD
UNITED STATES DISTRICT JUDGE

 
